UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2237



PRISCILLA HINES,

                                            Plaintiff - Appellant,

          versus


US GOVERNMENT; SOCIAL SECURITY COMMISSION;
SANDY CRANKS; TIMOTHY ROBERTSON; WILLIAM WAX-
MAN, Director; OFFICE OF HEARINGS & APPEALS;
CAROLYN W. NEYMAN, Assistant Commissioner;
GORDON SHERMAN; KENNETH S. APFEL, Commissioner
of Social Security,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-97-561-5-BO)


Submitted:   February 25, 1999             Decided:   March 8, 1999


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Priscilla Hines, Appellant Pro Se.      Barbara Dickerson Kocher,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal.    We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4.     These periods are “mandatory

and jurisdictional.”     Browder v. Director, Dep’t of Corrections,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).   In civil actions in which the United States

or an officer or agency thereof is a party, parties have sixty days

within which to file in the district court notices of appeal from

judgments or final orders.     Fed. R. App. P. 4(a)(1).    The only

exceptions to the appeal period are when the district court extends

the time to appeal under Fed. R. App. P. 4(a)(5) or reopens the

appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on December 22, 1997;

Appellant’s notice of appeal was filed on July 7, 1998, which is

beyond the sixty-day appeal period.   Appellant’s failure to note a

timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of Appel-

lant’s appeal.   We therefore dismiss the appeal.   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                          DISMISSED


                                  2